DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/20 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2012/0070321 A1).
Regarding claim 1, Cho teaches an electric machine, comprising: 
a housing (50) enclosing an inner space (50a, see examiner annotated fig 6), a stator (10) and a rotor (40) disposed in the inner space (50a), an axis of rotation of the rotor (40) defining an axial direction (X), wherein the housing (50) comprises an end wall (51, fig 5) extending transverse to the axial direction (X) and closing the inner space (50a) in the axial direction, and 
a separator element (30) disposed in the inner space (50a) in between the stator (10) and the end wall (51) along the axial direction (X), the separator element (30) delimiting a volume (V-V) within the inner space (50a) for receiving an electrical conductor (via terminal hole 32, para [0037]) within said volume (V-V), wherein said volume (V-V) is disposed in between the separator element (30) and the end wall (51) along the axial direction (X) and wherein the separator element (30) is shaped to separate the volume (V-V) from the rotor (40).

    PNG
    media_image1.png
    541
    502
    media_image1.png
    Greyscale


Regarding claim 2, Cho teaches the housing (50) further comprises a side wall (50b, see examiner annotated fig 6 above) extending along the axial direction (X) and enclosing the inner space (50a) perpendicular to the axial direction, wherein the end wall (51) and the side wall (50b) of the housing are formed in one piece (fig 6).
Regarding claim 3, Cho teaches the housing (50) further comprises a side wall (50b) extending along the axial direction (X) and enclosing the inner space (50a) perpendicular to the axial direction (X), wherein the side wall (50b) is configured such that a cross sectional area of the inner space (50a) perpendicular to the axial direction (X) is constant (fig 6) or decreases along the axial direction and toward the end wall (this limitation is an alternative limitation).
Regarding claim 4, Cho teaches an electrical conductor (81) electrically connected to the stator (10), wherein the separator element (30) comprises a recess (32) or a through hole and wherein the electrical conductor (81) reaches through the recess (32) or through the through hole of the separator element (30) and into the volume (V-V) delimited by the separator element (30, fig 5).
Regarding claim 5, Cho teaches the housing (50) comprises an opening (hole 60) in communication with said volume (V-V) delimited by the separator element (30, fig 5).
Regarding claim 6, Cho teaches a cable gland (80) configured to be removably received in the opening (60) of the housing (50), the cable gland (80) comprising a cable channel (82) extending through the cable gland (80) to allow a cable (81) to pass through the cable channel (82) and into the volume (V-V) delimited by the separator element (30), when the cable gland (80) is received in the opening (60) of the housing (50, fig 5).
	Regarding claim 8, Cho teaches the housing (50) further comprises a side wall (50b) extending along the axial direction (X) and enclosing the inner space (50a) perpendicular to the axial direction (X), wherein the separator element (30) rests against the side wall (50a) in two or more lateral directions perpendicular to the axial direction on laterally opposing sides of the side wall (50b) to laterally fix the separator element (30) with respect to the side wall (fig 5).
Regarding claim 9, Cho teaches the separator element (30) comprises first fixing elements (31) and wherein the housing (50) comprises second fixing elements (the flange of portion 60, fig 6), wherein the first fixing elements (31) and the second fixing elements (the flange of portion 60, fig 6) cooperate to prevent rotation of the separator element (30) with respect to the axis of rotation (X).
          Regarding claim 11, Cho teaches the housing (50) further comprises a side wall (50b) extending along the axial direction (X) and enclosing the inner space (50a) perpendicular to the axial direction (X), wherein the separator element (30) comprises a first separator portion (34) and a second separator portion (31), wherein the first separator portion (34) extends in a lateral plane perpendicular to the axial direction (X) and rests against the side wall (50b) in one or more lateral directions perpendicular to the axial direction (X), and wherein the second separator portion (31) extends from the first separator portion (34) in parallel to the axial direction and rests against the end wall in the axial direction (fig 6).
	Regarding claim 12, Cho teaches the first separator portion (34) and the second separator portion (31) are formed in one piece (fig 6).
	Regarding claim 13, Cho teaches the method comprising: 
	disposing the separator element (30) inside said inner space (50a) of the housing (50) to form said volume (V-V) delimited by the separator element (30); 
	disposing at least the stator (10) inside the inner space (50a); and 
	passing the electrical conductor (81) electrically connected to the stator (10) through a recess (32) or through a through hole of the separator element (30) and into said volume (V-V).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Paquet (US 6,628,023 B1).
	Regarding claim 7, Cho teaches the claimed invention as set forth in claim 5, except for the added limitation of the electrical conductor comprises one or more flexible wires, the flexible wires having a length that allows the flexible wires to reach through the opening of the housing for connecting the flexible wires to further electrical conductors outside of the housing for electrically connecting the stator with a power supply or with an energy storage device.
	Paquet teaches a motor vehicle alternator having the electrical conductor (16) comprises one or more flexible wires (fig 1), the flexible wires (16) having a length that allows the flexible wires (16) to reach through the opening (32) of the housing (6) for connecting the flexible wires (16) to further electrical conductors outside of the housing (6) for electrically connecting the stator (10) with a power supply or with an energy storage device (fig 1) to provide long-lasting conductor (col 1 ln 39-40).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cho’s electrical conductor comprises one or more flexible wires, the flexible wires having a length that allows the flexible wires to reach through the opening of the housing for connecting the flexible wires to further electrical conductors outside of the housing for electrically connecting the stator with a power supply or with an energy storage device as taught by Paquet.  Doing so would provide long-lasting conductor (col 1 ln 39-40).

Claim(s) 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Tsuchimoto et al. (US 4547689 A).
	Regarding claim 10, Cho teaches the claimed invention as set forth in claim 1, except for the added limitation of the separator element has an annular shape and the rotor passes through the separator element.
	Tsuchimoto teaches a rotary electric machine having a separator element (6) with an annular shape (fig 1) and the rotor (46) passes through the separator element (6) to provide an improved rotary electric machine with low cost of changing electrical connection (col 2 ln 1-5). 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cho’s electrical machine with the separator element has an annular shape and the rotor passes through the separator element as taught by Tsuchimoto.  Doing so would provide an improved rotary electric machine with low cost of changing electrical connection (col 2 ln 1-5). 
	Regarding claim 14, Cho teaches the claimed invention as set forth in claim 13, Cho further teaches passing the electrical conductor (81) from said volume (V-V) through an opening (60) in the housing (50) to an outside of the housing (50).  However, Cho does not teach the electrical conductor (81) connected to a second electrical conductor outside of the housing.
	Tsuchimoto teaches a rotary electric machine wherein the electrical conductor (U1, V1, W1) connected to a second electrical conductor (9a, 9b, 9c) outside of the housing (2, fig 2) to provide an efficiency connection in the winding ( col 3 ln 28-31).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cho’s electrical machine with the electrical conductor connected to a second electrical conductor outside of the housing as taught by Tsuchimoto.  Doing so would provide an efficiency connection in the winding ( col 3 ln 28-31).
	Regarding claim 15, Cho teaches the claimed invention as set forth in claim 14, except for the added limitation of connecting the electrical conductor with the second electrical conductor outside of the housing; and passing the electrical conductor and a first portion of the second electrical conductor through the opening in the housing and into said volume while leaving a second portion of the second electrical conductor outside of the housing to allow the stator of the electrical machine to be connected to a power supply via the first electrical conductor and the second electrical conductor.
	Tsuchimoto teaches a rotary electric machine wherein connecting the electrical conductor (U1, Vi, W1) with the second electrical conductor (9a, 9b, 9c) outside of the housing (2, fig 2); and passing the electrical conductor (U1, V1, W1) and a first portion (7) of the second electrical conductor (9a, 9b, 9c) through the opening (13, fig 7) in the housing (2) and into said volume while leaving a second portion (8) of the second electrical conductor (9a-9c) outside of the housing (2, fig 2) to allow the stator (4) of the electrical machine to be connected to a power supply via the first electrical conductor and the second electrical conductor (fig 1).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cho’s electrical machine with connecting the electrical conductor with the second electrical conductor outside of the housing; and passing the electrical conductor and a first portion of the second electrical conductor through the opening in the housing and into said volume while leaving a second portion of the second electrical conductor outside of the housing to allow the stator of the electrical machine to be connected to a power supply via the first electrical conductor and the second electrical conductor as taught by Tsuchimoto.  Doing so would provide an efficiency connection in the winding ( col 3 ln 28-31).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel et al. (US 8373318 B2) teaches a terminal lead insulator assembly for use in a wound field synchronous machine has a generally cylindrical skirt extending in a first direction from a radially larger face. The radially larger face is formed with a plurality of radially outwardly extending ears. The ears include central openings for receiving electrical connections. A rotor assembly, a wound field synchronous machine and a method of assembling such a rotor assembly, each of which include the terminal lead insulator assembly as mentioned above, are also disclosed and claimed.
Edrington (US 6825586 B2) teaches a one-piece stator lead and terminal insulator for an oil cooled alternator comprises an arcuate plate having three cylindrical retainers positioned thereon for receiving stator terminals. The arcuate plate also includes three guides for guiding stator leads to the terminals. Furthermore, three rectangular holes are provided next to each of the guides. The rectangular holes receive insulating ties that encircle the stator leads and hold the stator leads to the plate, properly positioning the stator leads away from other conductors and housings within the alternator. Two flanges also extend from the plate to aid in assembly of the device and further act to properly position the stator leads away from other conductors and housings within the alternator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834